Robinson, J.
(dissenting). In this case I dissent. The case is now before the court on a second appeal, which is from a judgment on a special verdict. The appellant does not present the evidence, but on the former appeal it appeared that deceased was in the employ of defendant as a section laborer, and that he met with a fatal accident by attempting to get onto a fast moving freight train. As the train approached the station, where it did not stop, the section foreman said to the deceased that he might catch onto the train in case it slowed up. He was not ordered to catch onto the moving train, as the opinion assumes. The foreman had no right or authority to give such an order, and he did not give it. It was not in the line of his business. The train did not slow up. The deceased had no orders to get onto it. All that is said concerning a servant obeying the orders of his master is foreign to this ease. But it is said that under the general verdict the court should assume to be true certain averments which it knows to be false, that is, the alleged orders given by the foreman and his authority to give such orders which did not pertain to his duty as a section foreman. Now, if the court should hold that the section foreman had an authority by virtue of his employment to direct those under him to risk-'their lives in catching onto fast moving trains, then the court should remand the case for a new trial and a special finding as to whether or not the foreman gave any such orders. Such a verdict should not be sustained on any refined technicality, when it is based on a presumption which the court knows to be untrue.